PER CURIAM.
We affirm Iesha Davis’s conviction for grand theft. We note, however, that the record reveals that the actual value of the items stolen was never proven in the trial of this case, and we cannot discern whether the parties had made a formal stipulation as to value prior to trial. It is clear that the defense made no motion for judgment of acquittal directed to that issue. Accordingly, our affirmance is without prejudice for Ms. Davis to raise this issue, if it is appropriate to do so, on a motion for postconviction relief.
Affirmed.
PARKER, A.C.J., and CASANUEVA and DAVIS, JJ., Concur.